Title: From George Washington to Samuel Huntington, 18 November 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir,
          Head Quarters West Point Novemr 18th 1779
        
        As the present Campaign is advancing towards a conclusion—and the Councils of the British Cabinet, so far as they have come to my knowledge, are far from recognizing our Independence and pointing to an honourable peace—I have thought, it might not be amiss for me to lay before Congress a state of the Army, (notwithstanding it is frequently transmitted the Treasury Board, I believe, by a return of the Muster Rolls—and to the War Office Monthly in a more general view) as it is with Congress to decide on the expediency of making it more respectable, or of fixing its amount to any particular point. The return I have the honor to inclose, is an Abstract taken from the Muster Rolls of the Troops of each State taken in Octor (South Carolina & Georgia excepted) and contains a compleat view, not only of the whole strength of the forces of each—and of the Independent Corps &[c]a at that time, but of the different periods for which they stood engaged. I conceived a return of this sort might be material, and accordingly directed it to be made, the better to enable Congress to govern their views and requisitions to the several States. They will perceive by this, that our whole force including all sorts of Troops—Non Commissioned Officers and privates—Drummers & Fifers, supposing every Man to have existed & to have been in service at that time, a point however totally inadmissible, amounted to 27,099: That of this number, comprehending 410 Invalids, 14,998 are stated as engaged for the War: that the remainder, by the expiration of Inlistments, will be decreased by the 31st of December 2051—by the last of March 6,426—by the last of April (including the Levies) 8,181—by the last of June, 10,158: by the last of Septr 10,709: by different periods (I believe shortly after) 12,157. As I have observed, it cannot be supposed that the whole of the Troops borne upon the Muster Rolls, were either in service—or really in existence; for it will ever be found for obvious reasons—that the amount of an army on Paper, will greatly exceed its real strength. Hence there are other deductions than those enumerated above, and which must equally operate against the Troops of every class; and I must further beg leave to observe, that besides these several deductions—there are of necessity, very considerable and constant

drafts of men from the regiments for Artificers—Armourers—Matrosses—Waggoners—the Quarter Masters Department &c. so that we cannot estimate our operating force in the Field, with any propriety or justice, by any means as high, as it may appear at first view on Paper. This point might be more fully illustrated, by referring to the column of present fit for duty, in all general returns—and comparing it with the total amount. Nor is there any reason to expect, that these large and heavy drafts from the regiments will cease, but on the contrary it is much to be feared, from the increased and increasing difficulties in getting men, that they will be still greater.
        Having shown what would be the ultimate and greatest possible amount of our force at the several periods above mentioned, according to the Abstract of the Muster Rolls for October, supposing every man borne upon them to have been then—and that they would remain in service, agreeable to the terms noted in the Abstract—which however is by no means supposeable, as already observed—I shall take the liberty with all possible deference, to offer my sentiments on the only mode that appears to me competent, in the present situation of things, to placing and keeping our Battalions on a respectable footing, if Congress judge the measure essential; and I trust in doing this, it will not be deemed that I have exceeded my duty. If it should my apology must be—that it proceeded from a desire to place the business of raising the Levies we may have occasion to employ in future on a more regular and certain system, than has been adopted, or at least put in practice; and from which the Public will derive the greatest benefits from their service.
        In the more early stages of the contest, when Men might have been inlisted for the War, no Man, as my whole conduct and the uniform tenor of my letters will evince, was ever more opposed to short inlistments than I was—and while there remained a prospect of obtaining Rec[r]uits upon a permanent footing in the first instance as far as duty and a regard to my station would permit, I urged my sentiments in favor of it. But the prospect of keeping up an Army by voluntary inlistments being changed—or at least standing on too precarious and uncertain a footing to depend on, for the exigency of our affairs—I took the liberty in February 1778 in a particular manner, to lay before the Committee of Arrangement then with the Army at Valley Forge, a plan

for an Annual draft—as the surest and most certain if not the only means left us—of maintaining the army on a proper and respectable ground. And more and more confirmed in the propriety of this opinion, by the intervention of a variety of circumstances unnecessary to detail, I again took the freedom of urging the plan to the Committee of conference in January last; and having reviewed it in every point of light and found it right, or at least the best that has occurred to me, I hope I shall be excused by Congress, in offering it to them and in time for carrying it into execution for the next year, if they should conceive it necessary for the States to compleat their Quotas of Troops.
        The plan I would propose, is, that each State be informed by Congress annually, of the real deficiency of its Troops—and called upon to make it up—or such less specific number, as Congress may think proper—by a draft. That the Men drafted join the Army by the 1st of January—and serve till the first of January in the succeeding year: That from the time the drafts join the Army—the Officers of the States from which they come, be authorised and directed to use their endeavours to inlist them for the Wa⟨r⟩ under the bounties to the Officers themselves—and the recruits—granted by the Act of the 23d of January last—Viz. Ten Dollars to the Officer for each recruit—and Two hundred to the recruits themselves: That all State—County & Town bounties to drafts—if practicable, be intirely abolished, on account of the uneasiness and disorders they create among the Soldiery—the desertions they produce—and for other reasons which will readily occur; That on or before the first of October annually, an Abstract or return similar to the present one, be transmitted to Co⟨n⟩gress to enable them to make their requisit⟨i⟩ons to each State with certainty & precision. This I would propose as a general plan to be pursued—and I am persuaded it is, or one nearly similar to it will be found, the best now in our power—as it will be attended with the least expence to the Public—will plac⟨e⟩ the service on the footing of order & certainty and will be the only one that can advance the general interest to any great extent. If the plan is established, besides placing the service on the footing of more order and certainty; than it will ever otherwise be, we shall I should hope, by the exertions of the Officers, be able to increase the number of our Troops on permanent engagements for the War—especially if we should be so fortunate as to

be in a condition to hold out to the drafts, that would engage, a certainty of their receiving the bounty Cloathing stipulated by the Public to be furnished their Troops, and which is so essential to the interest of both. Cloathing is now become a superior temptation—and if we were in circumstances to hold it out, and the drafts were sure that they would obtain it, as they inlisted, & that it would be regularly furnished as it became due—there are good grounds to believe from what has been experienced, and the reports of the Officers—that many would readily engage for the War. From these considerations—and as it is so highly essential to the advancement of the Public interest, both as we regard the issue of the contest—and œconomy in Men & money—I would hope, that every practicable measure will be pursued to get ample and compleat supplies of Cloathing. And I will take the liberty to add, that the diminution of the Army, by the expiration of the inlistments of a part of the Troops, according to the foregoing state, should not in my opinion, lessen the calculations & estimates of supplies in any degree; but that they should be made under the idea of the whole of the Battalions being complete. When this is done, events may and some probably will occur, by which the supplies, as they do not depend upon internal manufactures may be diminished—and scarcely any can arise, which can make them burthensome on our hands. A want will & must from the nature of things, be attended with very injurious consequences at least—A full quantity with none at all, but with almost innumerable interesting benefits. Besides the prospect we should have of gaining recruits for the War by having good supplies of Cloathing, which as already observed, is become a first inducement to service—We shall as has ever been the case, be obliged to make some issues to the drafts—as well from principles of humanity—as to get their service. I have been thus long on the subject of ample supplies of Cloathing—as it is scarcely to be conceived the distresses and disadvantages—that flow from a deficiency. For instance, nothing can be more injurious or discouraging, than our having only four thousand nine hundred Blankets to distribute to the whole Army—and so of many other Articles in but little better proportion.
        The advantages of a well digested, general Uniform system for levying recruits & bringing them to the Army at a particular time, to serve to a fixed period are obvious. We may then form

our plans of operation with some degree of certainty—and determine with more propriety and exactness, on what we may or may not be able to do; and the periods for joining & serving, which I have taken the liberty to mention, appear to me the most proper for a variety of considerations. It being in January when it is proposed that the recruits shall join, & when the Enemy cannot operate, they will get seasoned and accustomed in some measure to a Camp life before the Campaign opens—and will have four or five Months to acquire discipline and some knowledge of Maneuvres, without interruption; and their service being extended to the same time in the succeeding Year, the Public will have all the benefits, that can be derived from their aid, for a whole Campaign. According to the plan on which the business has been conducted, the Public incurs a very heavy expence, on account of the recruits (all that the one proposed is liable to) and scarcely receives any benefit from them. The Levies that have been raised, have come to the Army so irregularly, that the aid they were intended to give, has never been received, or at least but to a very limited and partial extent; and the time for which they were engaged, has been spent in gaining a seasoning to Camp—& discipline, when they ought to have been in the field, or they must have been sent there raw and untutored (a circumstance which may lead in some critical moment before an Enemy to most fatal consequences) and the greater part of it has been spent in Winter Quarters. The Abstract with its remarks, will show Congress when the recruits for this Campaign joined—and of what little importance their aid could have been, if the Enemy had not been prevented by the occurrence of a variety of distant events—as providential as they were fortunate for us—from pursuing the vigorous measures there was but too much reason to believe they would have otherwise been capable of—and on which it seemed they had determined. I have the honor to be With the highest respect & esteem Yr Excellency’s Most Obet servt.
        
          P.s. From several parts of my letter Congress will conclude, that it must have been intended to have reached them before this. The fact was so, the greater part of it having been drafted early in Septr—but unfortunately from the dispe⟨r⟩sed situation of the Troops—I could no⟨t⟩ obtain the Abstract of the

Muster Roll⟨s⟩ to shew their state, with any degree of precision, till within these four days.
          
            Go: Washington
          
        
      